Streetcar accident.  This is a companion case to No. 100 and it is an action by the father to recover for medical care, loss of society, and earnings of his son, Ervin Nayes, Jr., and grows out of the same facts that are set forth in Nayes v.Milwaukee E. R.  L. Co., ante, p. 141, 294 N.W. 812.
The following opinion was filed December 3, 1940:
This case is ruled by the case of Nayes v.Milwaukee E.R.  L. Co., ante, p. 141, 294 N.W. 812.
The judgment of the circuit court is reversed, and cause remanded with directions to dismiss the complaint.
A motion for a rehearing was denied, with $25 costs in one case, on March 11, 1941. *Page 147